Citation Nr: 1629634	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-45 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from July 1969 to July 1971. He also served with the Army National Guard of Iowa from May 1973 to August 1975 and had additional service with the National Guard of Colorado.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 and March 2011 decisions of the Denver, Colorado, Regional Office (RO). In March 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In May 2015, the Board remanded the case to the RO for additional action.

The issues of service connection for posttraumatic stress disorder (PTSD) and for a heart disability secondary to PTSD have been raised by the record in a July 2016 application, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure compliance with the Board's prior remand directives. In the May 2015 Board Remand, the RO was directed to "request all of the Veteran's National Guard service treatment and personnel records from any and all appropriate sources." These records have not been requested. In the December 2015 supplemental statement of the case (SSOC), the RO wrote, "Lacking input from the veteran, no National Guard records or examinations were requested. The [Board] Remand requested specific information to further development actions for this case. None has been provided. Accordingly, our review of the record and the previous denial failed to find sufficient evidence to grant this claim." In fact, in November 2015, the Veteran had submitted the records he had available from his time with the Iowa National Guard, but they were never considered by the RO in its SSOC. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998). 

The case is REMANDED for the following action:

1.  Ask the Veteran to identify, with as much specificity as possible, the dates, locations, and units of his National Guard service. Also ask the Veteran to provide any service treatment records or service personnel records that may be in his possession relating to his National Guard service.

2.  After completing the above, REGARDLESS OF WHETHER THE VETERAN HAS RESPONDED, request all of the Veteran's National Guard service treatment and personnel records TO INCLUDE BOTH THE IOWA AND COLORADO NATIONAL GUARD, AND ANY TRAINING RECORDS FROM THE ADJUTANT GENERAL'S OFFICE OF BOTH STATE ORGANIZATIONS REFLECTING AIRBORNE QUALIFICATION AND OFFICER CANDIDATE SCHOOLS AND SPECIAL FORCES OPERATION PARTICIPATION from any and all appropriate sources. In addition to any response received from the above contact with the Veteran, attention is drawn to the Veteran's March 2015 hearing testimony, the service personnel records received in September 2015, the Iowa National Guard records submitted by the Veteran in November 2015, and the January 2016 statement from the Veteran about his Colorado National Guard records, for further detail as to dates, location, and units of National Guard service.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include IF NECESSARY ANY VA MEDICAL EXAMINATIONS. 

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).







